Citation Nr: 0013270	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for bilateral tinea 
pedis with onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1960 to 
November 1962. 
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied a compensable evaluation for the 
veteran's service-connected bilateral tinea pedis.  In a 
supplemental statement of the case issued in April 1997, this 
issue was recharacterized to include onychomycosis of the 
toenails.


FINDINGS OF FACT

1.  The veteran's disability due to bilateral tinea pedis 
with onychomycosis of the toenails is manifested by 
maceration and scales involving the toe webs of both feet, 
scaling over extensive areas of the soles, and onychomycosis 
involving six of the toenails.  

2.  This disability is not productive of constant exudation 
or itching, extensive lesions, or marked disfigurement.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral tinea 
pedis with onychomycosis of the toenails have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Codes 7806, 7813 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show extensive 
treatment for a skin condition of the feet.  This condition 
continued after he left service.  In September 1975, the RO 
issued a rating decision granting service connection for 
bilateral tinea pedis and assigning a noncompensable (zero 
percent) evaluation.  The veteran recently filed a claim 
requesting that a higher evaluation be assigned for this 
disability.  The RO denied the veteran's claim by a March 
1996 rating decision, and this appeal ensued.  

In denying the veteran's claim, the RO considered VA 
outpatient treatment reports showing that the veteran was 
seen in February 1996 for a chronic fungal infection between 
the toes.  The diagnosis was chronic tinea pedis, for which 
the veteran was provided medication.  

At a VA dermatological examination in June 1996, the veteran 
explained that his rash had become more severe over the years 
and was now characterized by scaling over the soles of both 
feet.  He said that he was seen in the Dermatology Clinic, at 
which time KOH scraping was negative.  However, the examiner 
indicated that this was possibly interpreted as a false 
negative since the veteran had been using Clotrimazole cream.  
The veteran stated that he also used Lotrimin cream and 
Nystatin powder, which kept the rash and itching somewhat 
under control.  He explained that the rash never completely 
resolved, and that severe flare-ups would occur with 
discontinuance of the above medications.  On physical 
examination, maceration and scales involving the toe webs of 
both feet were present.  The examiner also observed fine, dry 
scales, some of which had slight collarette-type scales, over 
extensive areas of the soles.  Six of the toenails showed 
distal plate onycholysis, yellowing discoloration, and 
increased subungual debris suggestive of onychomycosis.  
Photographs of the veteran's feet confirm these findings.  
The examiner's impression was probable tinea pedis and/or 
erythrasma involving the feet, and onychomycosis involving 
six toenails.

The veteran was afforded an additional VA dermatological 
examination in March 1999.  At that time, the veteran said he 
had been treated with an oral antifungal therapy two years 
prior (presumably Sporanox).  The veteran and his wife 
explained that he was hospitalized two weeks later for 
colitis, which he believed was possibly related to Sporanox.  
The veteran's wife said that the veteran's foot rash improved 
significantly following the use of Sporanox therapy, but that 
it was currently more severe and manifested by almost 
constant burning and itching between the toes.  The veteran 
said the itching was particularly severe and seemed to be 
flaring during the past two months.  He denied scaling over 
the soles, but had recently noticed a burning and itching 
sensation in those areas.  He indicated that various topical 
antifungal agents had not been helpful in resolving this 
problem.  His wife related that the veteran used a knife to 
scrape his feet.  Physical examination of the feet revealed 
distal plate onycholysis, with increased subungual debris, 
hyperkeratosis, and yellow-white discoloration involving 
approximately 50 percent of the first and second toenails on 
the right and the first toenail on the left.  The remainder 
of the toenails appeared normal.  Prominent maceration and 
scaling were present over the lateral and medial toe webs, 
which the examiner said was consistent with tinea pedis.  
Both soles were unremarkable.  The examiner's impression was 
tinea pedis and onychomycosis involving the feet. 

Additional VA outpatient treatment reports dated from 1998 
through 1999 were submitted.  Of particular relevance, a 
February 1998 entry notes that the veteran was seen for a 
fungus on his feet.  Examination revealed thick, yellow nails 
of the left foot, with the great and 2nd toes most affected.  
Maceration was observed between the 4th and 5th toes on the 
right.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The veteran's disability due to bilateral tinea pedis with 
onychomycosis of the toenails is currently evaluated as 
noncompensably disabling under Diagnostic Code 7813.  Under 
this code provision, dermatophytosis of the feet is to be 
rated as eczema in accordance with Diagnostic Code 7806.  See 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic 
Code 7806, a noncompensable evaluation  is warranted where 
there is slight, if any, exfoliation, exudation, or itching, 
if on a nonexposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation, or itching on an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent 
evaluation for the veteran's service-connected bilateral 
tinea pedis with onychomycosis of the toenails.  While the 
Board recognizes that the feet do not constitute an exposed 
area, the clinical evidence reflects that this disability is 
productive of scaling, maceration and itching of an extensive 
area, as required for a 10 percent evaluation under 
Diagnostic Code 7806.  At the June 1996 VA examination, the 
examiner related that scaling was present over extensive 
areas of the soles.  The veteran also had maceration and 
scaling involving the toe webs of both feet.  According to 
the veteran, each of these symptoms caused itching.  Indeed, 
the Board recognizes that symptoms involving scaling of the 
soles were not present at the veteran's March 1999 VA 
examination.  Nevertheless, the fact that such symptoms were 
observed at the examination in June 1996 raises a question as 
to which of two evaluations should be applied.  See 38 C.F.R. 
§ 4.3.  Based on these findings, the Board concludes that the 
evidence supports an increased evaluation to 10 percent for 
the veteran's bilateral tinea pedis with onychomycosis of the 
toenails under Diagnostic Code 7806.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under applicable criteria.  None of the 
clinical evidence shows that this disability is productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement, as required for a 30 percent evaluation.  At 
his June 1996 examination, for example, the veteran explained 
that Nystatin power kept the rash and itching somewhat under 
control, thereby precluding a finding of constant exudation 
or itching.  Moreover, none of the clinical records includes 
a medical opinion which describes extensive lesions or marked 
disfigurement of either foot.  The absence of such evidence 
is consistent with the photographs contained in the claims 
file.  Under these circumstances, the Board finds that the 
veteran's bilateral tinea pedis with onychomycosis of the 
toenails is most consistent with a 10 percent evaluation 
under Diagnostic Code 7806.

The Board has based its decision upon the applicable 
provisions of the VA's Schedule for Rating Disabilities.  The 
veteran has submitted no evidence showing that his service-
connected bilateral tinea pedis with onychomycosis of the 
toenails has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 10 
percent evaluation.  The record also fails to show that his 
disability has necessitated frequent periods of 
hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999). See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

A 10 percent evaluation for bilateral tinea pedis with 
onychomycosis of the toenails is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

